                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 5:18-cv-01985-FMO (MAA)                                           Date: May 24, 2019
Title       Daquan Eli Tribble v. High Detention Desert Center et al.



Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                    Chris Silva                                             N/A
                   Deputy Clerk                                    Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):              Order to Show Cause Why This Case Should Not Be
                                        Dismissed for Want of Prosecution

        On April 22, 2019, the Court issued a Memorandum Decision and Order Dismissing First
Amended Complaint with Leave to Amend. (“Order,” ECF No. 13.) The Court ordered Plaintiff
Daquan Eli Tribble (“Plaintiff”) to, within thirty days after the date of the Order, either file a Second
Amended Complaint (“SAC”) or advise the Court that Plaintiff does not intend to file a SAC. (Id. at
1, 16.) The Court explicitly cautioned Plaintiff that “failure to timely file a SAC, or timely advise
the Court that Plaintiff does not intend to file a SAC, will result in a recommendation that this
action be dismissed for failure to prosecute and/or failure to comply with court orders
pursuant to Federal Rule of Civil Procedure 41(b).” (Id. at 16–17.)

        To date, Plaintiff has filed neither a SAC nor a Notice of Dismissal of the action. (A Notice
of Dismissal form is attached to this order.) Plaintiff is ORDERED TO SHOW CAUSE by June
24, 2019 why the Court should not recommend that the case be dismissed for want of prosecution.
See Fed. R. Civ. P. 41(b); C.D. Cal. L.R. 41-1. If Plaintiff files a SAC or a Notice of Dismissal on or
before that date, this Order to Show Cause will be discharged, and no additional action need be
taken.




CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 2
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. 5:18-cv-01985-FMO (MAA)                                    Date: May 24, 2019
Title       Daquan Eli Tribble v. High Detention Desert Center et al.


       Failure to comply with this order will result in a recommendation that this action be
dismissed for failure to prosecute and/or failure to comply with court orders pursuant to
Federal Rule of Civil Procedure 41(b).

It is so ordered.

Attachment – Notice of Dismissal (CV-09)




                                                                     Time in Court:        0:00
                                                               Initials of Preparer:       CSI


CV-90 (03/15)                        Civil Minutes – General                           Page 2 of 2
